DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 8, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites “wherein the controller is configured to modulate the flow of the reducing agent fed by the doser into the exhaust stream based on only one of the temperature data, the back pressure data, and the nitrous oxide data received from the sensors” which is a negative or exclusionary limitation without explicit support in the specification. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. The mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05). Therefore, the claim has been rejected for failing to comply with the written description requirement.

Claim 8 recites “wherein the another doser is not heated” which is a negative or exclusionary limitation without explicit support in the specification. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. The mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05). Therefore, the claim has been rejected for failing to comply with the written description requirement.

Claim 16 recites “modulating the flow of the reducing agent fed into the exhaust stream based on only one of the temperature data, the back pressure data, and the nitrous oxide data received from sensors” which is a negative or exclusionary limitation without explicit support in the specification. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. The mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05). Therefore, the claim has been rejected for failing to comply with the written description requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6, 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0213234 to Funk et al (Funk).
Regarding claim 2, Funk discloses an exhaust aftertreatment system, the system comprising 
a doser (urea injection, fig. 4) configured to feed a reducing agent into an exhaust stream moving through the exhaust aftertreatment system so that the reducing agent reacts with exhaust gases in the exhaust stream to reduce nitrous oxides in the exhaust stream, 
an active heating element (heater, fig. 4; [51]-[52]) configured to produce heat from electrical energy and heat passageways that carry the reducing agent through the doser, and 
a controller (1, fig. 4) coupled to the doser and the active heating element, the controller configured to (i) modulate ([52]-[55]) a flow of the reducing agent fed by the doser into the exhaust stream based on at least one of temperature data (using exhaust temperature sensors; [50]), back pressure data ([50]), and nitrous oxide data received from sensors (NOx sensors; [50]) included in the exhaust aftertreatment system and (ii) selectively apply heat from the active heating element ([52]-[55]; the heating power can be increased or decreased so that the temperature is optimum to liberate the ammonia from the water/ammonia mixture) to manage a temperature of the reducing agent in the doser based on temperature information received from temperature sensors included in the exhaust aftertreatment system.

Regarding claim 3, Funk discloses the system of claim 2, wherein the controller is configured to selectively apply heat from the active heating element to maintain the temperature of the reducing agent within a predetermined temperature threshold when the temperature information received from the temperature sensors is outside of the predetermined temperature threshold ([52]-[55]; the heating power can be increased or decreased so that the temperature is optimum to liberate the ammonia from the water/ammonia mixture).

Regarding claim 4, Funk discloses the system of claim 3, wherein the predetermined temperature threshold is between about 60 degrees Celsius and about 200 degrees Celsius ([32]).

Regarding claim 5, Funk discloses the system of claim 2, wherein the controller is configured to modulate the flow of the reducing agent fed by the doser into the exhaust stream based on only one of the temperature data (based on exhaust temperature; [52]-[55]), the back pressure data, and the nitrous oxide data received from the sensors.

Regarding claim 6, Funk discloses the system of claim 2, wherein the controller is configured to modulate the flow of the reducing agent fed by the doser into the exhaust stream based on at least two of the temperature data, the back pressure data, and the nitrous oxide data received from the sensors (NOx sensor data, and temperature sensor data; [52]-[55]).


Regarding claim 11, Funk discloses the system of claim 2, wherein the sensors include a first sensor (NOx/NH3 sensor) and a second sensor (40, fig. 3) each located within the exhaust stream and in communication with the controller to provide measurements used in generating the nitrous oxide data, the first sensor (NOx/NH3 sensor; [50]; One of ordinary skill in the art would recognize that the NOx/NH3 sensors are located downstream of the SCR to detect NH3 leak) and the second sensor (NOx sensor 40, fig. 3) each configured to measure nitrous oxide levels in the exhaust stream.

Regarding claim 12, Funk discloses the system of claim 11, further comprising a selective catalytic reduction unit (SCR 19, fig. 3) with a catalyst mounted in the exhaust stream, wherein the first sensor is located downstream of the catalyst (NOx/NH3 sensor; [50]; One of ordinary skill in the art would recognize that the NOx/NH3 sensors are located downstream of the SCR to detect NH3 leak) and the second sensor is located upstream of the catalyst (NOx sensor 40, fig. 3).

Regarding claim 13, Funk discloses a method for reducing nitrous oxide emissions, the method comprising 
feeding a flow of a reducing agent (via urea injection, fig. 4) into an exhaust stream so that the reducing agent reacts with exhaust gases in the exhaust stream to reduce nitrous oxides in the exhaust stream, 
modulating the flow of the reducing agent fed into the exhaust stream based on at least one of temperature data, back pressure data, and nitrous oxide data ([52]-[55]), and 
selectively applying heat to the reducing agent to manage a temperature of the reducing agent based on temperature information ([52]-[55]; the heating power can be increased or decreased so that the temperature is optimum to liberate the ammonia from the water/ammonia mixture).

Regarding claim 14, Funk discloses the method of claim 13, wherein selectively applying heat step includes maintain the temperature of the reducing agent within a predetermined temperature threshold ([52]-[55]; the heating power can be increased or decreased so that the temperature is optimum to liberate the ammonia from the water/ammonia mixture).

Regarding claim 15, Funk discloses the method of claim 14, wherein the predetermined temperature threshold is between about 60 degrees Celsius and about 200 degrees Celsius  ([52]-[55]; the heating power can be increased or decreased so that the temperature is optimum to liberate the ammonia from the water/ammonia mixture).

Regarding claim 16, Funk discloses the method of claim 13, further comprising modulating the flow of the reducing agent fed into the exhaust stream based on only one of the temperature data (based on exhaust temperature; [52]-[55]), the back pressure data, and the nitrous oxide data received from sensors.

Regarding claim 17, Funk discloses the system of claim 12, further comprising modulating the flow of the reducing agent fed into the exhaust stream based on at least two of the temperature data, the back pressure data, and the nitrous oxide data received from sensors (NOx sensor data, and temperature sensor data; [52]-[55]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk as applied to claim 2 above, and further in view of US 2017/0342884 to Lee et al (Lee).
Regarding claim 7, Funk discloses the system of claim 2, but does not explicitly disclose which Lee discloses:
another doser (154, fig. 1; [39]) configured to feed the reducing agent into the exhaust stream moving through the exhaust aftertreatment system.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to add another urea injector teachings of Lee with the device of Funk so as to provide NH3 to the second SCR to effectively control exhaust emissions.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk as applied to claim 2 above, and further in view of US 2014/0371054 to Whitt et al (Whitt).
Regarding claim 9, Funk discloses the system of claim 2, wherein the sensors including a first pressure sensor (6, fig. 3; [41]) located within the exhaust stream and in communication with the controller (fig. 3; [41]) to provide measurements used in generating the back pressure data, wherein the first pressure sensor is located upstream of the doser within the exhaust stream (fig. 3), and the second pressure sensor is located downstream of the doser within the exhaust stream.
However, Funk does not explicitly disclose which Whitt discloses:
the sensors including a second pressure sensor (44 or 46, fig. 1; [25]) located within the exhaust stream and in communication with the controller (60, fig. 1) to provide measurements used in generating the back pressure data, wherein the second pressure sensor is located downstream of the doser within the exhaust stream (fig. 1).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to add a second pressure sensor as taught by Whitt with the device of Funk so the   operating efficiency of the SCRF 34 can be determined by the effectiveness of the catalyst in reducing NOx emissions ([23]; Whitt)

Regarding claim 10, Funk combined with Whitt discloses the system of claim 9, further comprising a selective catalytic reduction unit (34, fig. 1; [23]; Whitt) with a catalyst (34, fig. 1; Whitt) mounted in the exhaust stream, wherein the second pressure sensor is located downstream of the catalyst (pressure sensor 46, fig. 1; [23]; Whitt).

Additional  Subject Matter
	Even though claim 8 is not rejected under prior art, it is rejected under 112(a) for failing to comply with the written description requirement and hence, is not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0207243 to Roberts et al.
US 2017/0298796 to Naseri et al.
Both references above describe system and method similar to independent claims 1 and 13, respectively, and can be used to reject at least the independent claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746